Exhibit 10.3
Form of PSU Agreement






PERFORMANCE STOCK UNIT GRANT NOTICE
UNDER THE
NATIONAL VISION HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN
National Vision Holdings, Inc. (the “Company”), pursuant to its 2017 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), hereby grants to the Participant set forth below the number of
Performance Stock Units, which are Restricted Stock Units that are subject to
the performance-vesting conditions described herein (the “Performance Stock
Units” or “PSUs”) set forth below. The Performance Stock Units are subject to
all of the terms and conditions as set forth herein, in the Performance Stock
Unit Agreement (attached hereto or previously provided to the Participant in
connection with a prior grant), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]

Date of Grant:
[•], 2020

Number of Performance
Stock Units:
[Insert No. of PSUs Granted] (the “PSUs”)

Vesting Schedule:    The PSUs will become earned (“Earned PSUs”) based on
achievement of the applicable Performance Condition with respect to the
applicable Performance Period, in each case, as set forth below:
Performance Period
Fiscal year 2020 through fiscal year 2022.
Performance Conditions
The number of PSUs that become Earned PSUs shall be based on the achievement of
the Performance Conditions set forth below, with the number PSUs earned equal to
(x) the number of PSUs multiplied by (y) the applicable percentage earned
(calculated as set forth below, rounded up to the nearest whole unit).
PSUs shall become Earned PSUs based on achievement of specified Annual Adjusted
EBITDA Growth targets over the Performance Period:
As soon as practicable following the beginning of the Performance Period, the
Committee (or its designee) shall establish a baseline Adjusted EBITDA (the
“Baseline Adjusted EBITDA”). At the end of the first fiscal year in the
Performance Period, the Committee shall determine (i) the actual Adjusted EBITDA
(the “Actual Adjusted EBITDA”) as of the end of the first fiscal year in the
Performance Period and (ii) the percentage growth between the Baseline Adjusted
EBITDA and the Actual Adjusted EBITDA for such fiscal year as follows:




--------------------------------------------------------------------------------




((Actual Adjusted EBITDA - Baseline Adjusted EBITDA) / (Baseline Adjusted
EBITDA)) * 100
The percentage growth shall then be extrapolated to a hypothetical Payout as a
percentage of the target PSUs as set forth below:
Annual Adjusted EBITDA Growth
Payout as a % of Target PSUs (“Payout”)
20%
200%
10%
100%
5%
50%

For each of the second and third fiscal years in the Performance Period, the
Committee shall make the same determination with respect to Actual Adjusted
EBITDA and percentage growth, in each case, for each of the second and third
fiscal years in the Performance Period as set forth above; provided, however,
that the percentage growth shall be determined (i) for the second fiscal year in
the Performance Period, between the Actual Adjusted EBITDA as of the end of the
first fiscal year in the Performance Period and the Actual Adjusted EBITDA as of
the end of the second fiscal year in the Performance Period; and (ii) for the
third fiscal year in the Performance Period, between the Actual Adjusted EBITDA
as of the end of the second fiscal year in the Performance Period and the Actual
Adjusted EBITDA as of the end of the Performance Period.
In the case of any individual merger, acquisition, or divestiture for which the
net assets acquired or disposed, on an annualized basis, generate an annual run
rate Adjusted EBITDA in excess of 2% of the Baseline Adjusted EBITDA in the
fiscal year such transaction closes (each, an “Excluded Transaction”), the
Adjusted EBITDA results attributable to such Excluded Transaction shall be
excluded from the Adjusted EBITDA results for the fiscal year in which such
Excluded Transaction closes for purposes of calculating the Annual Adjusted
EBITDA Growth for such fiscal year.
Notwithstanding the foregoing, for purposes of calculating the Annual Adjusted
EBITDA Growth for any fiscal year in the Performance Period after such Excluded
Transaction closes, the Adjusted EBITDA results attributable to such Excluded
Transaction shall be included in the prior fiscal year Adjusted EBITDA results,
on an annualized basis.
“Adjusted EBITDA” means net income, plus interest expense, income tax provision
(benefit) and depreciation and amortization, as further adjusted to exclude
stock compensation expense, debt issuance costs, loss on the extinguishment of
debt, asset impairment, secondary offering expenses, management realignment
expenses, long-term incentive plan expenses, and other expenses.




--------------------------------------------------------------------------------




Calculation of Number of Earned PSUs
Payout for performance between levels of a Performance Condition shall be
interpolated on a straight-line basis. All determinations with respect to
whether and to the extent to which a Performance Condition has been achieved
shall be made by the Committee in its sole discretion and the applicable
Performance Conditions shall not be achieved and the applicable PSUs shall not
become Earned PSUs until the date that the Committee certifies in writing the
extent to which such Performance Conditions have been met (such date, the
“Determination Date”).
Following the last day of the Performance Period, the Committee shall average
the hypothetical Payout corresponding to the Annual Adjusted EBITDA Growth
achieved with respect to each fiscal year in the Performance Period to determine
the actual Payout for the Performance Period.
Any PSUs which do not become Earned PSUs based on actual performance during the
Performance Period shall be forfeited as of the last day of the Performance
Period.
Vesting of Earned PSUs
Any PSUs that become Earned PSUs shall become vested on the Determination Date
for the applicable Performance Period.
Notwithstanding the foregoing:
▪
In the event that the Participant undergoes a Termination as a result of such
Participant’s death or Disability, the PSUs shall become vested assuming
achievement of a 100% payout (“Target Performance”), and settled in accordance
with the Agreement within sixty (60) days following such Termination.

▪
In the event that prior to a Change in Control the Participant undergoes a
Termination by the Service Recipient without Cause or by such Participant for
Good Reason, subject to the Participant’s compliance during the Performance
Period with any restrictive covenant by which such Participant is bound,
including, without limitation, any covenant not to compete or not to solicit, in
any agreement with any member of the Company Group, with respect to any PSUs for
which the Performance Period has not been completed, a prorated portion of the
PSUs will remain outstanding and eligible to vest based on actual performance on
the last day of the Performance Period, with such proration based on the number
of days the Participant was employed during the Performance Period relative to
the total number of days of the Performance Period. Any PSUs that become Earned
PSUs following the Determination Date shall become vested and settled in
accordance with the Agreement within sixty (60) days following the Determination
Date.





--------------------------------------------------------------------------------




▪
In the event of a Change in Control, PSUs shall be converted into time-based
vesting shares of Restricted Stock (the “Converted PSUs”) determined based on
the greater of (x) Target Performance and (y) actual performance on the date of
the Change in Control. If (i) a successor entity does not assume, convert, or
replace the Converted PSUs in connection with the Change in Control or (ii) on
or within the twenty‑four (24) months following the Change in Control the
Participant undergoes a Termination by the Service Recipient without Cause or by
such Participant for Good Reason, in each case, such Participant shall fully
vest in such Converted PSUs.









[Signatures to appear on following page]




--------------------------------------------------------------------------------









THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE STOCK UNIT
GRANT NOTICE, THE PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF PERFORMANCE STOCK UNITS HEREUNDER, AGREES TO
BE BOUND BY THE TERMS OF THIS PERFORMANCE STOCK UNIT GRANT NOTICE, THE
PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN.


NATIONAL VISION HOLDINGS, INC.


__________________________________
By:
Title:




PARTICIPANT1    


________________________________
































_______________
1To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.


[Signature Page to Performance Stock Unit Award]





--------------------------------------------------------------------------------






PERFORMANCE STOCK UNIT AGREEMENT
UNDER THE
NATIONAL VISION HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


Pursuant to the Performance Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Stock Unit Agreement (this “Performance Stock Unit
Agreement”) and the National Vision Holdings, Inc. 2017 Omnibus Incentive Plan,
as it may be amended and restated from time to time (the “Plan”), National
Vision Holdings, Inc. (the “Company”) and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
1. Grant of Performance Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Performance Stock Units provided in the Grant Notice (with each
Performance Stock Unit representing the right to receive one share of Common
Stock upon the vesting of such Performance Stock Unit). The Company may make one
or more additional grants of Performance Stock Units to the Participant under
this Performance Stock Unit Agreement by providing the Participant with a new
Grant Notice, which may also include any terms and conditions differing from
this Performance Stock Unit Agreement to the extent provided therein. The
Company reserves all rights with respect to the granting of additional
Performance Stock Units hereunder and makes no implied promise to grant
additional Performance Stock Units.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
Performance Stock Units shall vest and the restrictions on such Performance
Stock Units shall lapse as provided in the Grant Notice.
3. Settlement of Performance Stock Units. The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof; provided,
however, that in no event will settlement of a Performance Stock Unit occur more
than thirty (30) days following the expiration of its Restricted Period.
4. Definitions.
(a) The term “Company” as used in this Performance Stock Unit Agreement with
reference to employment shall include the Company and its Subsidiaries.
(b) The term “Good Reason” as used in this Performance Stock Unit Agreement
shall mean, without the Participant’s prior written consent, the occurrence of
any one or more of the following that constitutes a material negative change to
the Participant in the service relationship with the Company, or any of its
Service Recipients, as applicable: (i) a reduction in the Participant’s annual
rate of base salary, (ii) the relocation of the principal place of the
Participant’s employment to a location more than fifty (50) miles away, or
(iii) the significant diminution of the Participant’s duties and
responsibilities. The Participant must make a claim for Good Reason within
ninety (90) days following the occurrence of the event giving rise to the claim
and terminate employment no later than one hundred and fifty (150) days after
the event giving rise to the claim first occurs, or the Participant waives the
Participant’s right to claim Good Reason as a result of the event. No Good
Reason will exist if the Company cures any of the foregoing within thirty (30)
days after the Participant claims Good Reason.




--------------------------------------------------------------------------------




(c) Whenever the word “Participant” is used in any provision of this Performance
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Performance Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
5. Non-Transferability. The Performance Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Performance Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Performance Stock Units shall terminate and become of
no further effect.
6. Rights as Stockholder. The Participant or a Permitted Transferee of the
Performance Stock Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Performance Stock Unit (including no
rights with respect to voting or to receive any dividends or dividend
equivalents) unless and until the Participant or the Permitted Transferee shall
have become the holder of record or the beneficial owner of such Common Stock.
7. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.
8. Notice. Every notice or other communication relating to this Performance
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the General
Counsel, and all notices or communications by the Company to the Participant may
be given to the Participant personally or may be mailed to the Participant at
the Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third‑party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
9. No Right to Continued Service. This Performance Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.
10. Binding Effect. This Performance Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
11. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Performance Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.




--------------------------------------------------------------------------------




12. Governing Law. This Performance Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Performance Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Performance Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.
13. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Performance Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.




